[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                                 APR 22, 2010
                              No. 09-12017                        JOHN LEY
                          Non-Argument Calendar                     CLERK
                        ________________________

                          Agency No. A097-957-473

MARLENE DEL SOCORRO TORRES-SANCHEZ,


                                                                         Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.


                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                               (April 22, 2010)

Before EDMONDSON, BIRCH and ANDERSON, Circuit Judges.

PER CURIAM:

     Marlene Del Socorro Torres-Sanchez, a native and citizen of Nicaragua,
seeks review of the BIA’s decision, affirming the IJ’s order finding her removable

and denying her asylum and withholding of removal applications under the

Immigration and Nationality Act (“INA”) and application for relief under the

United Nations Convention Against Torture and Other Cruel, Inhuman, or

Degrading Treatment or Punishment (“CAT”), INA §§ 208, 241, 8 U.S.C. §§ 1158,

1231, 8 C.F.R. § 208.16(c). On appeal, she argues that the harm she suffered at the

hands of the Sandinistas on account of her political activities for the Nicaraguan

Liberal Alliance Party amounted to past persecution and established a well-

founded fear and a clear probability of future persecution, entitling her to asylum

and withholding of removal relief.1

       When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). We review the BIA’s legal determinations de

novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir. 2001). Factual

determinations, however, are reviewed under the “highly deferential substantial

evidence test,” which requires us to “view the record in the light most favorable to

the agency’s decision and draw all reasonable inferences in favor of that decision.”

Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc). We

       1
         Torres-Sanchez does not challenge the BIA’s denial of her CAT claim on appeal.
Therefore, she has abandoned this claim. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228
n.2 (11th Cir. 2005).
                                               2
“must affirm the BIA’s decision if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Id. at 1227 (quotation

omitted).

      An alien who arrives in or is present in the United States may apply for

asylum. INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has the

discretion to grant asylum if the alien establishes that she meets the INA’s

definition of a “refugee.” INA § 208(b)(1), 8 U.S.C. § 1158(b)(1); Al Najjar, 257

F.3d at 1284. A “refugee” is defined in the INA as an individual who is unwilling

or unable to return to his country of nationality “because of persecution or a well-

founded fear of persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion . . . .” INA § 101(a)(42)(A),

8 U.S.C. § 1101(a)(42)(A).

      The alien may establish a “well-founded fear” that a statutorily listed factor

will cause such future persecution. 8 C.F.R. § 208.13(a), (b); see Al Najjar, 257

F.3d at 1287. “Demonstrating such a connection requires the alien to present

specific, detailed facts showing a good reason to fear that he or she will be singled

out for persecution on account of [a statutory factor].” Al Najjar, 257 F.3d at 1287

(internal quotation marks and citation omitted) (emphasis in original). It is not

enough for an asylum applicant to show that she or her alleged persecutors have a

political opinion; she must show that she was persecuted “on account of ” that
                                           3
opinion. See INS v. Elias-Zacarias, 502 U.S. 478, 482, 112 S.Ct. 812, 816, 117

L.Ed.2d 38 (1992).

      To establish past persecution, the alien must prove that (1) she was

persecuted, and (2) the persecution was on account of a protected ground. Silva v.

U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006). Although the term is not

defined by the INA, we have held that “persecution is an extreme concept,

requiring more than a few isolated incidents of verbal harassment or intimidation,

and that mere harassment does not amount to persecution.” Sepulveda v. U.S.

Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005) (quotations omitted). Not all

exceptional or unjust treatment is persecution. See Gonzalez v. Reno, 212 F.3d

1338, 1355 (11th Cir. 2000).

      Evidence of past persecution on account of a protected ground creates a

presumption that a petitioner’s life or freedom would be threatened upon return to

her country, but this presumption may be rebutted if country conditions have

changed fundamentally or the person could safely relocate within the country.

8 C.F.R. § 208.16(b)(1)(I). If a petitioner cannot show past persecution, she must

demonstrate, in the alternative, a future threat to her life or freedom based on a

protected ground, and show that she could not relocate to a different region of the

country. See Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1258-59 (11th Cir. 2006).

An applicant’s fear of persecution must be both “subjectively genuine and
                                           4
objectively reasonable.” Al Najjar, 257 F.3d at 1289; see also 8 C.F.R.

§ 208.13(b)(2). If the IJ or BIA finds that the alien could avoid a future threat by

relocating to another part of her country and it would be reasonable to require the

alien to do so, she cannot demonstrate a well-founded fear of persecution. See

8 C.F.R. § 208.13(b)(1)-(2).

      Unlike the discretionary authority to grant asylum, the Attorney General is

required to grant withholding of removal to an alien who establishes that her life or

freedom would be threatened on account of race, religion, nationality, membership

in a particular social group, or political opinion. 8 U.S.C. § 1231(b)(3)(A). The

standard for establishing eligibility for withholding of removal is higher than for

asylum, so an alien who fails to establish entitlement to asylum necessarily fails to

establish eligibility for withholding of removal. See Al Najjar, 257 F.3d at 1303.

      Here, substantial evidence supports the conclusion that Torres-Sanchez did

not suffer past persecution, because, at most, she was subject only to verbal

harassment, and there is no indication that her life was threatened. Regarding a

well-founded fear of future persecution, even if Torres-Sanchez had a subjective

fear, her fear was not objectively reasonable because she indicated that her parents

relocated within Nicaragua and have suffered no harm, despite also being members

of the same political party. Additionally, there was no credible evidence that

individuals were still pursuing her after more than a three-year absence from
                                           5
Nicaragua. Moreover, the 2006 Country Report indicates that the Nicaraguan

government generally respected their citizens’ right to political participation, and

Torres-Sanchez provided no evidence that the Sandinista-led government, since

2006, has begun targeting current or former political activists.

      With respect to her withholding of removal claim, Torres-Sanchez’s claim

necessarily fails because she failed to meet the lower standard of proof to establish

asylum.

      PETITION DENIED.




                                           6